 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Debra Sundve,                                        No. CV-19-04485-PHX-DWL
10                  Plaintiff,                            ORDER
11   v.
12   Costco Wholesale Corporation, et al.,
13                  Defendants.
14
15          The Court has an independent obligation to determine whether it has subject-matter
16   jurisdiction. Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999). Pursuant to
17   Rule 12(h)(3) of the Federal Rules of Civil Procedure, “[i]f the court determines at any
18   time that it lacks subject-matter jurisdiction, the court must dismiss the action.”
19          Defendant Costco Wholesale Corporation (“Costco”) removed this action on June
20   10, 2019 solely on the basis of diversity jurisdiction. (Doc. 1.) Diversity jurisdiction exists
21   when there is complete diversity of citizenship between the plaintiffs and the defendants
22   and the amount in controversy exceeds $75,000, exclusive of interests and costs. 28 U.S.C.
23   § 1332. A controversy meets this requirement when “all the persons on one side of it are
24   citizens of different states from all the persons on the other side.” Strawbridge v. Curtiss,
25   7 U.S. 267 (1806). Having reviewed the Notice of Removal to determine if subject matter
26   jurisdiction exists, the Court finds that the Notice of Removal is facially deficient because
27   it fails to affirmatively set forth the facts necessary to determine Plaintiff’s citizenship.
28          The Notice of Removal states that “Upon information and belief, Plaintiff, at all
 1   material times in this lawsuit, resided in Maricopa County, State of Arizona.” (Doc. 1 ¶
 2   5.) And indeed, the Complaint alleges that “Plaintiff is and was, at the time material hereto,
 3   a resident of Maricopa County, Arizona.” (Doc. 1-3 ¶ 1.) But the factual allegation that
 4   Plaintiff is and was a resident of Arizona does not establish Arizona citizenship for
 5   purposes of establishing diversity jurisdiction. “It has long been settled that residence
 6   and citizenship [are] wholly different things within the meaning of the Constitution and the
 7   laws defining and regulating the jurisdiction of the . . . courts of the United States; and that
 8   a mere averment of residence in a particular state is not an averment of citizenship in that
 9   state for the purpose of jurisdiction.” Steigleder v. McQuesten, 198 U.S. 141, 143 (1905).
10   “To be a citizen of a state, a natural person must first be a citizen of the United States. The
11   natural person’s state citizenship is then determined by her state of domicile, not her state
12   of residence. A person’s domicile is her permanent home, where she resides with the
13   intention to remain or to which she intends to return.” Kanter v. Warner–Lambert Co., 265
14   F.3d 853, 858-59 (9th Cir. 2001) (emphasis added) (citations omitted). See also id. (“In
15   this case, neither Plaintiffs’ complaint nor [Defendants’] notice of removal made any
16   allegation regarding Plaintiffs’ state citizenship.     Since the party asserting diversity
17   jurisdiction bears the burden of proof, [Defendants’] failure to specify Plaintiffs’ state
18   citizenship was fatal to Defendants’ assertion of diversity jurisdiction.”).          Thus, an
19   allegation regarding Plaintiff’s state of residence fails to establish her state of domicile for
20   diversity purposes.
21          The party seeking to invoke diversity jurisdiction has the burden of
22   proof, Lew v. Moss, 797 F.2d 747, 749-50 (9th Cir. 1986), by a preponderance of the
23   evidence. McNatt v. Allied-Signal, Inc., 972 F.2d 1340 (9th Cir. 1992); see 13B Federal
24   Practice § 3611 at 521 & n. 34.          There is a strong presumption against removal
25   jurisdiction. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (“Federal jurisdiction
26   must be rejected if there is any doubt as to the right of removal in the first instance.”).
27          To cure this pleading deficiency, the Court will require the removing Defendant to
28   file an amended notice of removal that affirmatively states Plaintiff’s citizenship under the


                                                  -2-
 1   correct legal standard. Star Ins. Co. v. West, 2010 WL 3715155, *2 (D. Ariz. 2010); see
 2   also NewGen, LLC v. Safe Cig, LLC, 840 F.3d 606, 612 (9th Cir. 2016) (“Courts may
 3   permit parties to amend defective allegations of jurisdiction at any stage in the
 4   proceedings.”). Defendant may state the relevant jurisdictional facts on information and
 5   belief if they are not reasonably ascertainable. Carolina Cas. Ins. Co. v. Team Equipment,
 6   Inc., 741 F.3d 1082, 1087 (9th Cir. 2014). Defendant is advised that its failure to timely
 7   comply with this order shall result in the remand of this action without further notice for
 8   lack of subject matter jurisdiction.
 9          Accordingly,
10          IT IS ORDERED that removing Defendant shall file an amended notice of removal
11   properly stating a jurisdictional basis for this action no later than June 27, 2019.
12          IT IS FURTHER ORDERED that if Defendant fails to file an amended notice of
13   removal by June 27, 2019, the Clerk of Court shall remand this action to state court on
14   June 28, 2019.
15          Dated this 18th day of June, 2019.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
